ORDER
This matter having been presented to the Court on the motion of FRANCIS H. SCALESSA of SUMMIT for restoration to the practice of law and for the lifting of restraints on respondent’s attorney financial accounts imposed by Order of this Court dated May 3,1991, and the Office of Attorney Ethics having no objection to the relief requested, and good cause appearing;
It is ORDERED that FRANCIS H. SCALESSA is hereby restored to the practice of law, effective immediately; and it is further
ORDERED that any and all restraints placed on the accounts of respondent by the Order of May 3, 1991, are hereby dissolved.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 14th day of May, 1991.